Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant's argument, filed on Feb. 09, 2021 has been entered and carefully considered. Claims 1-3, 9, 10, 11 and 17-19 are amended. Claims 1-20 are pending. 


Response to Arguments
Applicant's arguments filed on 02/09/2021 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, 9-12, 14, 17-20 r rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al. US. Pub. No. 2017 /0324643 A1) in view of Said et al. ( US. Pub. No. 2017/0094285 A1).

Regarding claim 1, Seregin  teaches a method for video decoding in a decoder([abstract]-an example device for decoding video data), comprising: decoding prediction information for a current block in a current picture that is a part of a coded video sequence([para 0125; [ 0160]; [0185]- decoding prediction information for a current block a current picture of a coded video sequence), the prediction information indicating a specific inter prediction mode, a position dependent prediction combination (PDPC) process, and a coded residual for the current block([0063], (0065], [0086), [0160]-[0161]- the prediction information includes an inter-prediction mode, a PDPC syntax element signaling a prediction technique (process), and a coded block flag syntax element indicating a non-zero residual for the current block); determining at least one of (i) a partition of the current block to which a transform process is to be applied based on the indication of the PDPC process in the prediction information and (ii) a transform type of the transform process for the current block based on the indication of the PDPC process in  the prediction information([para 0105 and [0185]- a coefficient flag is signaled conditionally (determining) on which transform type is used based on a decoded transform syntax element for the block); performing the transform process on the coded residual to generate a decoded residual([para 0136]- applying (performing) the transform to the coded residual block to produce (generate) a video block comprising transform coefficient values (decoded residual)); and reconstructing the current block based on the decoded residual(para [0136]; [ 0138]; [0143 ]- reconstructing the current block by an inverse quantization unit based on the transform coefficient values).
However, Seregin does not explicitly disclose determining at least one of (i) a partition of the current block to which a transform process is to be applied based on the indication of the PDPC process in the prediction information and (ii) a transform type of the transform process for the current block based on the indication of the PDPC process in the prediction information.
In an analogous art, Said teaches at least one of (i) a partition of the current block to which a transform process is to be applied based on the indication of the PDPC process in the prediction information([see in Fig. 5 and para 0037; 0038 and  0049]- performing Position-Dependent Prediction Combination may utilize a combination between the filtered (q) and unfiltered (p) predictions, such that a predicted block for a current block to be coded can be computed using pixel values from both the filtered) and (ii) a transform type of the transform process for the current block based on the indication of the PDPC process in the prediction information([see in Fig. 5 and para 0037; 0038 and  0049]- performing Position-Dependent Prediction Combination may 
Regarding claim 2, Seregin teaches determining the transform type to be one of a plurality of sub-block transform (SBT) types, each of the plurality of SBT types corresponding to a different part of the current block (para [0043] [0045]- the coefficient flag signals the transform type, where the different transformations (SST types) are applied to different transform units, TUs, partition units, PUs, or sub-blocks (different parts of the current block)).
Regarding claim 3, Seregin teaches wherein application of the one of the plurality of SBT types is independent of  an inter prediction mode indicated in the prediction information for the current block(para [0045] and [0056]- the different transformations are allowed (independent) according to TUs, and the inter-prediction mode is performed on the TUs to form a predicted block).
Regarding claim 4, Seregin teaches wherein the part that the one of the plurality of SBT types is applied to is one of a rightmost part and a bottommost part of a plurality of parts of the current block (para [0050]- the TU/PU where the transformation is applied is the bottom).
Regarding claim 6, Seregin teaches wherein the prediction information includes a signaled flag that is (i) context coded and (ii) indicates the PDPC process for the current  (the prediction information includes a flag signaling the PDPC technique for the current block, where the flag interacts with a syntax element including the context of the prediction technique syntax).
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for apparatus claim 9 have been met in method claim 1.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 14.

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 17 have been met in method claim 1.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 4.


Claims 5 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Seregin in view of Said  as applied to claim 1 above and further in view of Zhao et al. (WO 2016/123091; given by the applicant in the IDS).
Regarding claim 5, the combination of Seregin and Said don’t explicitly disclose determining a subset of a DCT-2 transform, a DST-7 transform, and a DCT-8 transform from which the transform type is selected.
In an analogous art, Zhao teaches determining a subset of a DCT-2 transform, a DST-7 transform, and a DCT-8 transform from which the transform type is selected(para [para 0249] and [0274]- selecting a transform subset from DCT-11, DST-VII and OCT-VIII). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhao to the modified system of Seregin and Said for the benefit of improving intra-coding efficiency [Zhao; paragraph 0103].
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin in view of Said  as applied to claim 1 above and further in view of Rapaka et al. (US. Pub. No. 2016/0105682 A1).


In an analogous art, Rapaka teaches wherein an intra block copy (IBC) mode is not permitted for the current block (para [0123]-a restrictive condition is applied (not permitted) to not predict IBC blocks). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Rapaka  to the modified system of Seregin and Said for determining a coding tree block (CTB) delay for one or more blocks coded with wave front parallel processing enabled, wherein the CTB delay identifies a delay between when a first row of CTBs starts being decoded and when a second row of CTBs below the first row of CTBs starts being decoded; for a first block of video data coded in an intra-block copy (IBC) mode and coded with wave front parallel processing disabled, means for determining an IBC prediction region for the first block based on the CTB delay [ Rapaka; para 0013].
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 7.



Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin in view of Said as applied to claim 1 above and further in view of Lu Xiaomu et al. (CN 108810552 A; given by the applicant in the IDS).

In an analogous art, Xiaomu teaches wherein a plurality of, weighting parameters of the PDPC process is based on prediction information of a neighboring block adjacent to the current block (para [0082-0083]- weighting coefficients (parameters) indicate neighboring reference blocks of the current block). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Xiaomu to the modified system of Seregin  and Said for the benefit of improving image prediction accuracy [ Xiaomu, abstract].
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Lim et al., US 2019/0273931 A1, discloses Method for performing block partitioning related to a prediction process.
2.	ABE et. al., US 2020/0007882 A1, methods for performing an inter prediction function to build a current block based on a reference frame or an intra prediction function to build a current block based on an encoded/decoded reference block in a current frame.
.



	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD N HAQUE/Primary Examiner, Art Unit 2487